Citation Nr: 1209201	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied entitlement to a TDIU.  

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The Veteran's appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

In March 2010, the Veteran underwent several VA examinations of his service-connected disabilities.  At the VA peripheral neuropathy evaluation, the examiner diagnosed chronic right ulnar neuropathy and opined that this disability has no significant effect on the Veteran's occupation.  At a VA miscellaneous neurological disorders examination, the examiner diagnosed migraine headaches and opined that this disability has a significant effect on the Veteran's occupation.  Also, at the VA joints examination, the examiner diagnosed osteoarthritis of the cervical and lumbar spine, as well as right shoulder impingement.  When asked to opine as to the effect of these medical problems on the Veteran's occupation, the examiner simply stated that the Veteran was not employed.  

Significantly, however, none of these examiners provided an opinion as to the effect of each of the Veteran's service-connected disabilities on his ability to maintain gainful employment (e.g., to engage in physical and sedentary employment)-without regard to his age or his employment status.  Accordingly, the Board finds that a remand of the Veteran's TDIU claim is necessary to accord him an opportunity to undergo appropriate VA examination that will address this matter.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for pertinent VA examinations to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to the examiners in conjunction with the examinations, and notations to the effect that this review has taken place should be made in the examination reports.  All indicated studies, including X-rays, should be conducted.  

All pertinent pathology found on examinations should be noted in the evaluation reports.  To the extent possible, the examiners should render opinions as to the impact of solely the service-connected degenerative changes of the Veteran's cervical spine, degenerative changes of his lumbar spine, right shoulder impingement, right upper extremity ulnar neuropathy, and chronic headaches on his ability to obtain and maintain employment (e.g., to engage in physical and sedentary employment)-without regard to his age, his employment status, or any various nonservice-connected disabilities.  Complete rationale should be provided.  

2. Then, readjudicate the issue of entitlement to a TDIU.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


